April 16, 2010

Ms. Macey Reasoner Stokes
Baker & Botts L.L.P.
910 Louisiana Street, One Shell Plaza
Houston, TX 77002-4995
Mr. Eric G. Walraven
Underwood, Perkins & Ralston, P.C.
5420 LBJ Freeway, Suite 1900
Dallas, TX 75240

RE:   Case Number:  08-0529
      Court of Appeals Number:  13-06-00539-CV
      Trial Court Number:  03CV051

Style:      THE JOHN G. AND MARIE STELLA KENEDY MEMORIAL FOUNDATION
      v.
      ANN M. FERNANDEZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  The  Unopposed
Motion to Expedite is dismissed as moot.  If you would like the  opinion  by
email, please contact Claudia Jenks at  claudia.jenks@courts.state.tx.us  or
call (512)463-1312 ext. 41367.  (Justice  O'Neill  and  Justice  Guzman  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Veronica Vela     |
|   |Ms. Dorian E. Ramirez |
|   |Ms. Jacqueline M.     |
|   |Stroh                 |
|   |Mr. J. A. (Tony)      |
|   |Canales               |
|   |Mr. Stephen Jody      |
|   |Helman                |
|   |Ms. Mary Taylor       |
|   |Henderson             |
|   |Mr. John Sjoberg      |
|   |Mr. Shannon H. Ratliff|
|   |                      |
|   |Mr. Bruce V. Griffiths|